DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority based on applications filed in China on 04/11/2016, 03/15/2016, 02/5/2016. It is noted, however, that applicant has not filed any certified copy of the 201610222408.2, 201610147407.6, 201610082244.8 applications as required by 37 CFR 1.55.
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/15/2022 has been entered. 
Status of Claims
4. 	Claims 11-30 are pending wherein claims 11, 16, 21, and 26 are in independent form. 
5.	Claims 11, 16, 21, and 26 have been amended. 
6. 	Claims 1-10 have been canceled. 


Response to Arguments
7.	Applicant's arguments filed 07/15/2022 have been fully considered but they are not persuasive. The reasons set forth below.
8.	On page 8 of the remarks, applicant argues, “Thus, the method disclosed in You combined with the method disclosed in Li is a conventional transmission method for PDCCH, PDSCH, and PUSCH bundles, wherein the gap durations between the PDCCH, PDSCH, and PUSCH bundles are associated with the PDCCH, PHSCH and PUSCH bundles (see paragraph [0240] in You), which means that the gap durations are not independent of the transmission of PDCCH, PDSCH, and PUSCH”.
		In response, examiner respectfully disagrees because:
		You discloses that the gap duration “G” is a fixed value or is configured for the UE through higher layer signaling (Par 0171). Therefore, the gap duration is not specified based on the transmission of PDCCH, PDSCH, and PUSCH. It (gap duration) is set as a fixed value (for example, G is fixed to 4 subframes, Par 0171) or configured by higher layer signaling and so, gap durations are independent of the transmission of PDCCH, PDSCH, and PUSCH. 
		Claim recites that gap duration divides a single continuous transmission on the PDCCH, PDSCH, or PUSCH into two parts. As the gap duration divides a continuous transmission on the PDCCH, PDSCH, or PUSCH into two parts, it (gap duration) is dependent on the transmission of the PDCCH, PDSCH, or PUSCH to divide the continuous transmission. 

Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 11-14, 16-19, 21-24, 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over You et al (US 20150245323 A1, hereinafter referred to as You) in view of Chen et al (US 20160227424 A1, hereinafter referred to as Chen).
		Re claim 11, You teaches a method performed by a wireless communication device (Abstract), comprising: 
	(i) receiving a System Information Block (SIB) message from a wireless communication node (PDCCH, PDSCH, PUSCH subframes bundle, gap duration etc. received via SIB or MIB) (Fig. 10-11, Par 0152-0153, Par 0167, Par 0170-0171, Par 0174, Par 0188, Par 0202-0203, Par 0210); and 
	(ii) determining a transmission mode (subframe bundle for repetitive PDCCH, PDSCH, PUSCH transmission) and a transmission configuration (Number of PDCCH subframes N, Number of PDSCH subframes D, Number of PUSCH subframes D, gap duration G, starting subframe for PDCCH, PDSCH, PUSCH, K=PDSCH/PUSCH start subframe - PDCCH start subframe) for a NarrowBand Physical Downlink Control Channel (NB-PDCCH) (PDCCH for MTC UE), a NarrowBand Downlink Shared Channel (NB-PDSCH) (PDSCH for MTC UE), or a NarrowBand Uplink Shared Channel (NB-PUSCH) (PUSCH for MTC UE) based on the SIB message (PDCCH, PDSCH, PUSCH subframes bundle, gap duration etc. received via SIB or MIB) independently of timing of transmissions on the NB-PDCCH, NB-PDSCH or NB-PUSCH (subframe bundling for repetitive PDCCH, PDSCH, PUSCH transmission (claimed transmission mode) is provided for coverage enhancements for MTC UEs and configured by higher layer signaling/received via SIB or MIB. Number of subframes in PDCCH, PDSCH, or PUSCH subframes bundle, gap duration G etc. (claimed transmission configuration) are fixed value, cell specific value, or configured by higher layer signaling. Therefore, subframe bundling for repetitive PDCCH, PDSCH, PUSCH transmission (claimed transmission mode) and number of subframes in PDCCH, PDSCH, or PUSCH subframes bundle, gap duration G etc. (claimed transmission configuration) are independent of timing of transmissions on the NB-PDCCH, NB-PDSCH or NB-PUSCH) (Fig. 10-13, Par 0151-0155, Par 0167-0171, Par 0174-0176, Par 0186-0188, Par 0202-0203, Par 0210, Par 0226-0227, Par 0230-0235), 
	(iii) wherein the transmission mode is one of the following: continuous and non-continuous transmission (consecutive/non-consecutive subframe bundles) (Par 0152, Par 0167, Par 0187, Par 0213), 
	(iv) wherein the transmission configuration comprises a predetermined period (K=PDSCH/PUSCH start subframe - PDCCH start subframe, N subframes +G subframes, Fig. 11) and a predetermined gap duration within the predetermined period (Difference between the PDCCH start subframe and PDSCH start subframe includes gap duration G, Fig. 11) (Fig. 10-11, Par 0151-0153, Par 0167, Par 0170-0171, Par 0174), 
	(v) wherein the predetermined period (Difference between the PDCCH start subframe and PDSCH start subframe, K, Par 0174) and the predetermined gap duration (G) are configured according to a fixed value that is a power of 2 (Gap duration G is a fixed value 4) or an integer multiple of 8 or n times a radio frame length (Period K= 100, 200…., which is a multiple of frame duration 10 ms/10 subframes (Fig. 1)), and wherein n is a non-negative integer (n is 10 when K=100 and n=20 when K=200) (Fig. 1(a), Fig. 11, Par 0059, Par 0167, Par 0170-0171, Par 0173-0174).
		You discloses non-consecutive subframe bundles for repetitive transmission of PDCCH, PDSCH, PUSCH. However, You does not explicitly disclose that 
	(vi) when the transmission mode is non-continuous, the predetermined gap duration divides a single continuous transmission on the NB-PDCCH, NB-PDSCH or NB-PUSCH into two parts.
		Re component (vi), Chen teaches that 
	(vi) when the transmission mode is non-continuous (UL grant via PDCCH/PDSCH is transmitted in two sub-bundles 520a and 520b, Fig. 5, two sub-bundles 620a and 620b, Fig. 6), the predetermined gap duration (4 subframes gap between DL sub-bundle 520a and 520b, Fig. 5, 4 subframes gap between DL sub-bundle 620a and 620b, Fig. 6) divides a single continuous transmission (8 subframes continuous DL transmission (such as continuous DL transmission shown in Fig. 4)) on the NB-PDCCH, NB-PDSCH or NB-PUSCH into two parts (two sub-bundles 520a and 520b, Fig. 5, two sub-bundles 620a and 620b, Fig. 6) (Fig. 2, Fig. 4-6, Par 0056, Par 0066, Par 0073, Par 0080-0081, Par 0085-0086).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify You by including the step that (vi) when the transmission mode is non-continuous, the predetermined gap duration divides a single continuous transmission on the NB-PDCCH, NB-PDSCH or NB-PUSCH into two parts, as taught by Chen for the purpose of “determining channel state information (CSI) data when an uplink grant is received across more than one subframe”, as taught by Chen (Par 0003).
		Claim 21 recites a wireless communication device performing the steps recited in claim 11 and thereby, is rejected for the reasons discussed above with respect to claim 11.
		Re claims 12, 17, 22, 27, You teaches that the NB-PDCCH, the NB-PDSCH or the NB-PUSCH are used to repeat a transmission in the continuous or non-continuous transmission mode (repeatedly transmitted PDCCH, PDSCH, PUSCH) (Fig. 10-13, Par 0151-0155, Par 0167-0171, Par 0174-0176, Par 0186-0188, Par 0202-0203, Par 0226-0227, Par 0230-0235).
		Re claims 13, 18, 23, 28, You teaches that the predetermined gap duration is not greater than the predetermined period (Gap duration G is included within the period K/N+G) (Fig. 10-11, Par 0151-0153, Par 0167, Par 0170-0171, Par 0174).
		Re claims 14, 19, 24, 29, You teaches that the predetermined gap duration begins at the start of the predetermined period (gap G occurs before the start of PDSCH bundle D and therefore, the period (G+D for PDSCH) starts with Gap G, Fig. 11; PDSCH transmission period starts with gap/offset, Fig. 13) (Par 0151-0153, Par 0167, Par 0170-0171, Par 0174-0176, Par 0186-0188).
		Re claim 16, You teaches a method performed by a wireless communication node, comprising: 
	(i) transmitting a System Information Block (SIB) message to a wireless communication device (PDCCH, PDSCH, PUSCH subframes bundle, gap duration etc. received via SIB or MIB) (Fig. 10-11, Par 0152-0153, Par 0167, Par 0170-0171, Par 0174, Par 0188, Par 0202-0203, Par 0210), 
	(ii) wherein the SIB message indicates a transmission mode (consecutive subframe bundle for repetitive PDCCH, PDSCH, PUSCH transmission) and a transmission configuration (Number of PDCCH subframes N, Number of PDSCH subframes D, Number of PUSCH subframes D, gap duration G, starting subframe for PDCCH, PDSCH, PUSCH, K=PDSCH/PUSCH start subframe - PDCCH start subframe) for a NarrowBand Physical Downlink Control Channel (NB-PDCCH) (PDCCH for MTC UE), a NarrowBand Downlink Shared Channel (NB-PDSCH) (PDSCH for MTC UE), or a NarrowBand Uplink Shared Channel (NB-PUSCH) (PUSCH for MTC UE) based on the SIB message (PDCCH, PDSCH, PUSCH subframes bundle, gap duration etc. received via SIB or MIB) independently of timing of transmissions on the NB-PDCCH, NB-PDSCH or NB-PUSCH (subframe bundling for repetitive PDCCH, PDSCH, PUSCH transmission (claimed transmission mode) is provided for coverage enhancements for MTC UEs and configured by higher layer signaling/received via SIB or MIB. Number of subframes in PDCCH, PDSCH, or PUSCH subframes bundle, gap duration G etc. (claimed transmission configuration) are fixed value, cell specific value, or configured by higher layer signaling. Therefore, subframe bundling for repetitive PDCCH, PDSCH, PUSCH transmission (claimed transmission mode) and number of subframes in PDCCH, PDSCH, or PUSCH subframes bundle, gap duration G etc. (claimed transmission configuration) are independent of timing of transmissions on the NB-PDCCH, NB-PDSCH or NB-PUSCH) (Fig. 10-13, Par 0151-0155, Par 0167-0171, Par 0174-0176, Par 0186-0188, Par 0202-0203, Par 0210, Par 0226-0227, Par 0230-0235),
	(iii) wherein the transmission mode is one of the following: continuous and non-continuous transmission (consecutive/non-consecutive subframe bundles) (Par 0152, Par 0167, Par 0187, Par 0213),
	(iv) wherein the transmission configuration comprises a predetermined period (K=PDSCH/PUSCH start subframe - PDCCH start subframe, N subframes +G subframes, Fig. 11) and a predetermined gap duration within the predetermined period (Difference between the PDCCH start subframe and PDSCH start subframe includes gap duration G, Fig. 11) (Fig. 10-11, Par 0151-0153, Par 0167, Par 0170-0171, Par 0174),
	(v) wherein the predetermined period (Difference between the PDCCH start subframe and PDSCH start subframe, K, Par 0174) and the predetermined gap duration (G) are configured according to a fixed value that is a power of 2 (Gap duration G is a fixed value 4) or an integer multiple of 8 or n times a radio frame length (Period K= 100, 200…., which is a multiple of frame duration 10 ms/10 subframes (Fig. 1)), and wherein n is a non-negative integer (n is 10 when K=100 and n=20 when K=200) (Fig. 1(a), Fig. 11, Par 0059, Par 0167, Par 0170-0171, Par 0173-0174).
		You discloses non-consecutive subframe bundles for repetitive transmission of PDCCH, PDSCH, PUSCH. However, You does not explicitly disclose that 
	(vi) when the transmission mode is non-continuous, the predetermined gap duration divides a single continuous transmission on the NB-PDCCH, NB-PDSCH or NB-PUSCH into two parts.
		Re component (vi), Chen teaches that 
	(vi) when the transmission mode is non-continuous (UL grant via PDCCH/PDSCH is transmitted in two sub-bundles 520a and 520b, Fig. 5, two sub-bundles 620a and 620b, Fig. 6), the predetermined gap duration (4 subframes gap between DL sub-bundle 520a and 520b, Fig. 5, 4 subframes gap between DL sub-bundle 620a and 620b, Fig. 6) divides a single continuous transmission (8 subframes continuous DL transmission (such as continuous DL transmission shown in Fig. 4)) on the NB-PDCCH, NB-PDSCH or NB-PUSCH into two parts (two sub-bundles 520a and 520b, Fig. 5, two sub-bundles 620a and 620b, Fig. 6) (Fig. 2, Fig. 4-6, Par 0056, Par 0066, Par 0073, Par 0080-0081, Par 0085-0086).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify You by including the step that (vi) when the transmission mode is non-continuous, the predetermined gap duration divides a single continuous transmission on the NB-PDCCH, NB-PDSCH or NB-PUSCH into two parts, as taught by Chen for the purpose of “determining channel state information (CSI) data when an uplink grant is received across more than one subframe”, as taught by Chen (Par 0003).
		Claim 26 recites a wireless communication node performing the steps recited in claim 16 and thereby, is rejected for the reasons discussed above with respect to claim 16.
11.	Claims 15, 20, 25, 30 are rejected under 35 U.S.C. 103 as being unpatentable over You and Chen as applied to claims 11, 16, 21, and 26 above and further in view of Li et al (US 20150131579 A1, hereinafter referred to as Li).
		Re claim 15, 20, 25, 30, You does not explicitly disclose that when the NB-PDCCH or NB-PDSCH is used to repeat a transmission and the repeated transmission is not completed by a start of the predetermined gap duration, skipping the predetermined gap duration.
		Li teaches that when the NB-PDCCH or NB-PDSCH is used to repeat a transmission and the repeated transmission is not completed by a start of the predetermined gap duration, skipping the predetermined gap duration (GAPEPDCCH subframe used for accommodating skipped EPDCCH transmission) (Par 0129, Par 0177-0179).
		It would have been obvious to one of ordinary skill in the art before the filing date of the invention to modify You by including the step that when the NB-PDCCH or NB-PDSCH is used to repeat a transmission and the repeated transmission is not completed by a start of the predetermined gap duration, skipping the predetermined gap duration, as taught by Li for the purpose of providing control and data signaling for proper coverage enhancements to MTC UEs , as taught by Li (Par 0107-0108).

Relevant Prior Art
		Blankenship et al (US 20180184434 A1) discloses to estimate the number M-PDCCH repetitions needed to successfully decode the M-PDCCH by a UE. From the last M-PDCCH repetition, the UE can identify the initial/beginning subframe of the PDSCH repetition (Fig. 7, Par 0049, Par 0056, Par 0079).










Conclusion

		Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUN UR R CHOWDHURY whose telephone number is (571)270-3895. The examiner can normally be reached Monday-Friday 9AM-5PM.
		Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 5712723182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
		Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/HARUN CHOWDHURY/	Examiner, Art Unit 2473